Order entered March 15, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-01041-CV

                KRISTIAN EDUARDO GONZALEZ, Appellant

                                        V.

                    SOPHIA KATHERINE RIGG, Appellee

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. CV20-00303

                                     ORDER

      Before the Court is appellant’s March 11, 2021 second motion to extend

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than April 14, 2021.

      We caution appellant that further extension requests will be disfavored.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE